IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE
PETITION OF PHILIP R. SHAWE
FOR A WRIT OF MANDAMUS
OR A WRIT OF PROHIBITION OR
A WRIT OF CERTIORARI

No. 673, 2015

amcooooaomaoo

Submitted: January 6, 2016
Decided: January 22, 2016

Before HOLLAND, VALIHURA and VAUGHN Justices.
0 R D E R

This 22"d day of January 2016, upon consideration of the petition of
Philip Shawe for an extraordinary writ of mandamus, prohibition, or
certiorari, it appears to the Court that:

(l) Shawe seeks to invoke the original jurisdiction of this Court to
issue an extraordinary writ directing the Court of Chancery to vacate its
November 13, 2015 order compelling Shawe to return certain privileged
documents. Shawe contends that the Court of Chancery’s order is a form of
prior restraint and violates his First Amendment rights. Elizabeth Elting, the
opposing party in the Court of Chancery’s consolidated proceedings, has
ﬁled a response requesting that Shawe’s petition be dismissed or denied.

(2) A writ of mandamus is an extraordinary form of relief that this
Court may issue to compel a trial court to perform a duty if the petitioner can

demonstrate that: (i) the petitioner has a clear right to the performance of the

duty; (ii) no other adequate remedy is available; and (iii) the trial court
arbitrarily failed or refused to perform the duty it owes to the petitioner.I A
writ of prohibition, on the other hand, is the legal equivalent of an
injunction.2 Its purpose is to keep a trial court within the limits of its own
jurisdiction.3 A writ of certiorari is an extraordinary remedy that is used to
correct irregularities in the proceedings of a trial court.4 This Court has
original jurisdiction to issue a writ of certiorari to review a ﬁnal order of a
trial court where the right of appeal is denied, a grave question of public
policy is involved, and no other basis for review is available.5

(3) The burden is upon the petitioner to establish these threshold
requirements when seeking to invoke this Court’s original jurisdiction to
issue extraordinary relief.6 If the threshold requirements are not met, this
Court has no jurisdiction to consider the petitioner's claims, and the

proceedings will be dismissed.7

1 In re Bordley, 545 A.2d 619, 620 (Del. 1933).

2 In re Hyson, 649 A.2d 307, 303 (Del. 1994).

3 In re Hovey, 545 A.2d 626, 623 (Del. 1933).

4 Shoemaker v. State, 375 A.2d 431, 437 (Del. 1977).
5 Id. at 437-33.

6 In re Wittrock, 649 A.2d 1053, 1054 (Del. 1994).

7 In re Butler, 609 A.2d 1030, 1031 (Del. 1992).

-2-

(4) Shawe has failed to carry his burden in this case. Shawe has
not clearly established that the Court of Chancery exceeded its jurisdiction in
ordering the return of the documents3 or that he has a clear right to have the
order vacated. Moreover, Shawe has an adequate remedy in the appellate
process to seek review of the Court of Chancery’s ruling once a ﬁnal
judgment is entered in the case.9

NOW, THEREFORE, IT IS ORDERED that Shawe’s petition for a
writ of mandamus or prohibition or certiorari is DISMISSED. Shawe’s

motion seeking a stay of the Court of Chancery’s order is MOOT.

BY THE COURT:

 

3 Wal-Mart Stores, Inc. v. Indiana Elec. Workers Pension Trust Fund IBEW, 95 A.3d
1264, 1282 (Del. 2014).

9 In re Hyson, 649 A.2d at 808.